Citation Nr: 1413939	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  11-16 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for tinnitus, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  A May 2006 rating decision denied service connection for tinnitus.  The Veteran did not appeal that decision and no relevant evidence was received within one year of the decision; the decision is final. 

2.  The evidence submitted since the May 2006 decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for tinnitus.

3.  The Veteran's tinnitus is due to his service-connected bilateral hearing loss.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

First, the Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for tinnitus.  That claim was denied in a May 2006 rating decision because the RO found that there was no nexus between the Veteran's tinnitus and service.  That decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which notice of the decision was issued.  See 38 C.F.R. § 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

Since May 2006, new evidence has been added to the claims file which is material to the Veteran's claim.  Specifically, a January 2009 VA examiner determined that the Veteran's tinnitus is as likely as not a symptom associated with his bilateral hearing loss, for which service connection has already been established.  Additionally, a private audiologist opined in September 2009 that the Veteran's tinnitus is at least as likely as not related to service.  As the evidence of a nexus between tinnitus and service or a service-connected disability was not available at the time of the May 2006 denial, it is new.  Moreover, when presumed credible, the new evidence establishes a nexus between tinnitus and both service and a service-connected disability; thus, it is also material.  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim for service connection for tinnitus. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Second, the Board finds that service connection for tinnitus is warranted.  As stated, a January 2009 VA examiner determined based on examination of the Veteran and  a review of medical records, that the Veteran's tinnitus is secondary to his service-connected bilateral hearing loss.  The Board recognizes that a November 2009 VA examiner opined that the Veteran's tinnitus is less likely as not related to his bilateral hearing loss.  However, the rationale provided by the VA examiner only pertains to whether tinnitus is directly related to service.  As such, it is not probative of whether service connection is warranted on a secondary basis.  As the only probative evidence addressing service connection for tinnitus on a secondary basis is in favor his claim, service connection is warranted on a secondary basis.  38 C.F.R. § 3.310.

ORDER

New and material evidence having been submitted, the claim for service connection for tinnitus is reopened.

Service connection for tinnitus is granted.



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


